DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10, 14, 22, 25, 27, 30-31, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski et al. (2010/0024100) in view of Meschter et al. (20050282454).
Regarding claim 1, Sokolowski teaches a footwear (para 0047) comprising: a first fabric layer (Fig 36, member 603a); a second fabric layer (Fig 36, member 603b); and
a compressible material layer positioned between the first fabric layer and the second fabric layer (Fig 36, member 602, para 0097),


    PNG
    media_image1.png
    293
    664
    media_image1.png
    Greyscale

wherein the first edge of the first cut portion follows a first pattern comprising a first plurality of repeating cut and the second edge of the second cut portion follows a second pattern that match the first pattern of the first edge, comprising a second plurality of repeating cut that match the first plurality of repeating cut, such that the first separation has a pattern definedby the first pattern of the first edge and the second pattern of the second edge (Fig 36 annotated above),

Sokolowski does not teach the use of the material for an upper configured to receive a foot. However, Sokolowski teaches the material being use to make of a footwear, such as an upper for receiving a foot; therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention use the material to make any part of the footwear to maximize the benefit of the material such as flexibility and comfortability. 
Meschter teaches a footwear having an undulate cut pattern (figs 10-11, members 45a and 45b).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the footwear of Sokolowski with undulate cut pattern, as taught by Meschter, in order to improve fit and comfort for a user by providing different degree of stretch properties (Meschter, para 0030).
Regarding claim 2, the modified upper Sokolowski-Meschter discloses the first fabric layer and the compressible material layer are cut entirely through along at least a portion of the upper (Sokolowski, Figs 35-36).
Regarding claim 5, the modified upper Sokolowski-Meschter discloses the plurality of separations form a pattern on the upper that is visible on the outer surface of the upper (Sokolowski, Figs 35-36).
Regarding claim 6, the modified upper Sokolowski-Meschter discloses the first fabric layer forms the outer surface of the upper (Sokolowski, Figs 35-38).
Regarding claim 7, Sokolowski teaches a footwear comprising: a first fabric layer cut into a plurality of fabric portions (Fig 36, member 603a), a second fabric layer (Fig 36, member 603b), and
a foam layer (Fig 38, member 602, para 0071) disposed between the first fabric layer and the second fabric layer, wherein the foam layer is cut into a plurality of foam portions, wherein each of the fabric portions corresponds to and is connected to one of the foam portions to form a plurality of cut portions of material with a plurality of separations between the cut portions, wherein the plurality of separations includes a first separation defined between a first edge of a first cut portion of the plurality of cut portions and a second edge of a second cut portion of the plurality of cut portions, such that the first edge of the first cut portion and the second edge of the second cut portion form opposite walls of the first separation extending inward from an outer surface of the material (Fig 36, member 604, para 0096),
wherein the first edge of the first cut portion follows a first pattern comprising a first plurality of repeating cut and the second edge of the second cut portion follows a second pattern that match the first pattern of the first edge, comprising a second plurality of repeating cut that match the first plurality of repeating cut, such that the first separation has a pattern definedby the first pattern of the first edge and the second pattern of the second edge (Fig 36 annotated above),
wherein, in an unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion (Fig 35, member 604), and, in a flexed configuration, the first edge is separated from the second edge (Fig 36, member 604),

Sokolowski does not teach the use of the material for an upper configured to receive a foot and the pattern is an undulate pattern, wherein the first fabric layer, the second fabric layer, and the foam layer extend over a heel region, a midfoot region, and a forefoot region of the upper on medial and lateral sides of the upper, and wherein the separations extend within the heel region, the midfoot region, and the forefoot region of the upper on the medial and lateral sides of the upper; and a sole coupled to the upper around a perimeter of the sole. However, Sokolowski teaches that the material could be used to make of a footwear (para 0047); therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the material to make a heel region, a midfoot region, and a forefoot region of the upper on medial and lateral sides of the upper, and wherein the separations extend within the heel region, the midfoot region, and the forefoot region of the upper on the medial and lateral sides of the upper and an footwear must have a sole, which is well-known in the art, in order to maximize the benefit of the material such as flexibility and comfortability. 
Meschter teaches a footwear having an undulate cut pattern (figs 10-11, members 45a and 45b).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the footwear of Sokolowski with undulate cut 
Regarding claim 8, the modified upper Sokolowski-Meschter discloses substantially all of the upper includes the cut portions that form a pattern on the outer surface of the upper (Sokolowski, Fig 35).
Regarding claim 10, the modified upper Sokolowski-Meschter discloses the first and second edges form a juncture at an innermost point of the first separation, such that when the upper is in the flexed configuration, the first edge Is separated from the second edge to form the first separation as a V-shaped gap between the first cut portion and the second cut portion, wherein the gap is widest proximate the first fabric layer (Sokolowski, Fig 36, member 604).
Regarding claim 14, the modified upper Sokolowski-Meschter teaches all of the limitations and Meschter further teaches each of the plurality of separations follows an undulate pattern comprising a plurality of repeating undulations (figs 2 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified upper Sokolowski-Meschter by using a plurality of repeating undulations, as taught by Meschter, in order to improve fit and comfort for a user.
Regarding claim 22, the modified upper Sokolowski-Meschter discloses the first fabric layer is cut to completely separate the plurality of fabric portions from each other, and the foam layer is cut to completely separate the plurality of foam portions from each other (Sokolowski, Fig 36, member 604).
Regarding claim 25, the modified upper Sokolowski-Meschter teaches all of the limitations of claim 25 and Sokolowski teaches that the material could be used to make of a footwear (para 0047); therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the material to make a heel region, a midfoot region, and a forefoot region of the upper on medial and lateral sides of the upper, and wherein the separations extend within the heel region, the midfoot region, and the forefoot region of the upper on the medial and lateral sides of the upper in order to maximize the benefit of the material such as flexibility and comfortability.
Regarding claim 27, the modified upper Sokolowski-Meschter discloses the first and second edges form a juncture at an innermost point of the first separation, such that when the upper is in the flexed configuration, the first edge is separated from the second edge to form the first separation as a V- shaped gap between the first cut portion and the second cut portion, wherein the gap is widest proximate the first fabric layer (Sokolowski, Fig 36, member 604).
Regarding claim 30, the modified upper Sokolowski-Meschter teaches all of the limitations of claim 30 and Meschter further teaches each of the plurality of separations follows an undulate pattern comprising a plurality of repeating undulations.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified upper Sokolowski-Meschter by using a plurality of repeating undulations, as taught by Meschter, in order to improve fit and comfort for a user.
Regarding claim 31, the modified upper Sokolowski-Meschter discloses the first separation extends inward from the outer surface of the upper to a bottom of the first separation, and wherein, in the unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion between the outer surface of the upper and the bottom of the first separation, and, in the flexed configuration, the first edge is separated from the second edge between the outer surface of the upper and the bottom of the first separation (Sokolowski, Fig 36, member 604).
Regarding claim 34, the modified upper Sokolowski-Meschter discloses the first separation extends inward from the outer surface of the upper to a bottom of the first separation, and wherein, in the unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion between the outer surface of the upper and the bottom of the first separation, and, in the flexed configuration, the first edge is separated from the second edge between the outer surface of the upper and the bottom of the first separation (Sokolowski, Fig 36, member 604).

Claims 11-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski et al. (2010/0024100) and Meschter et al. (2005/0282454) as applied to claims 1 and 7 above, and further in view of Rule (4,272,850).
Regarding claims 11-12 and 21, the modified upper Sokolowski-Meschter teaches all of the limitations of claims 11-12 and 21 except the first fabric layer and the second fabric layer are made of a same material and the foam layer is made of a polyurethane material.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the material of Sokolowski by using the same material for first and second layer and the polyurethane foam for the middle layer, as taught by Rule, in order to increase conformability and flexibility for a user.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski et al. (2010/0024100), Meschter et al. (2005/0282454), and Rule (4,272,850) as applied to claim 12 above, and further in view of Baychar (2004/0200094).
Regarding claim 13, the modified upper Sokolowski-Meschter-Rule teaches all of the limitations of claim 12 except the foam layer is an open-cell polyurethane foam material having a thickness between 3 mm and 5 mm.
Baychar teaches an open-cell polyurethane foam material having a thickness between 3 mm and 5 mm (para 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam material of Sokolowski by using an open-cell polyurethane foam with 3 to 5mm thickness, as taught by Baychar, in order to provide sufficient comfort and cushion to the user,

Claims 23-24 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski et al. (2010/0024100) in view of Meschter et al. (2005/0282454) and Rule (4,272,850)
Regarding claim 23, Sokolowski teaches a footwear comprising:
a first fabric layer cut into a plurality of fabric portions (Fig 36, member 603a),
a second fabric layer (Fig 36, member 603b), and
a foam layer (Fig 36, member 602, para 0071) disposed between the first fabric layer and the second fabric layer,
wherein the foam layer is cut into a plurality of foam portions, wherein each of the fabric portions corresponds to and is connected to one of the foam portions to form a plurality of cut portions with a plurality of separations between the cut portions, wherein the plurality of separations includes a first separation defined between a first edge of a first cut portion of the plurality of cut portions and a second edge of a second cut portion of the plurality of cut portions, such that the first edge of the first cut portion and the second edge of the second cut portion form opposite walls of the first separation extending inward from an outer surface of the material (Fig 36, member 604, para 0096),
wherein the first edge of the first cut portion follows an pattern comprising a plurality of repeating cut, and the second edge of the second cut portion follows a second pattern that follows the pattern of the first edge, comprising a second plurality of repeating cut that follow the plurality of repeating cut (Fig 39),
wherein, in an unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion (Fig 35, member 604), and, in a flexed 
wherein the first fabric layer forms the outer surface of the material, and wherein the first and second edges form a juncture at an innermost point of the first separation, such that when the material is in a flexed configuration, the first edge is separated from the second edge to form the first separation as a V-shaped gap between the first cut portion and the second cut portion, wherein the gap is widest proximate the first fabric layer (Fig 36).
Sokolowski does not teach the first fabric layer and the second fabric layer are made of a same material, and the use of the material for an upper configured to receive a foot and the pattern is an undulate pattern and a sole coupled to the upper around a perimeter of the sole. However, Sokolowski teaches that the material could be used to make of a footwear (para 0047); therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention that an footwear must have a sole, which is well-known in the art, in order to provide comfortability for a user. 
Meschter teaches a footwear having an undulate cut pattern (figs 10-11, members 45a and 45b).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the footwear of Sokolowski with undulate cut pattern, as taught by Meschter, in order to improve fit and comfort for a user by providing different degree of stretch properties (Meschter, para 0030).

Rule teaches a material having the first fabric layer and the second fabric layer-are made of a same material (Fig 4, member 12, col. 2, line 34-35).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the material of Sokolowski by using the same material for first and second layers, as taught by Rule, in order to increase conformability and flexibility for a user.
Regarding claim 24, the modified upper Sokolowski-Rule-Meschter discloses the first fabric layer is cut to completely separate the first and second fabric portions, and the loam layer is cut to completely separate the first and second foam portions (Sokolowski, Fig 36, member 604).
Regarding claim 37, the modified upper Sokolowski-Rule-Meschter discloses the first separation extends inward from the outer surface of the upper to a bottom of the first separation, and wherein, in an unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion between the outer surface of the upper and the bottom of the first separation, and, in the flexed configuration, the first edge is separated from the second edge between the outer surface of the upper and the bottom of the first separation (Sokolowski, Fig 36, member 604).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski et al. (2010/0024100) and Meschter et al. (2005/0282454) as applied to claim 25 above, and further in view of Toronjo (2014/0101816).
Regarding claim 26, the modified upper Sokolowski-Meschter teaches all of the limitations of claim 26 except an upper includes a throat opening configured to permit insertion and withdrawal of a user's foot, and wherein at least one of the plurality of separations extends to the throat opening. 
Toronjo teaches an upper having a throat opening configured to permit insertion and withdrawal of a user's foot, and wherein at least one of the plurality of separations extends to the throat opening (fig 5A, members 54 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the footwear of Sokolowski by adding a throat opening and at least one of the plurality of separations extends to the throat opening, as taught by Toronjo, in order to improve fit and comfort for a user.
Response to Arguments
Applicant's arguments, date 07-22-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732